_, M»Oa,dl
F\§@§§§l§§) 33 2 »

   

REGINALD HAGAN ©MT G::R;H'R?'EQWEM RE©EUVE
PowLEDGE dNIT- TDC# 1962892
1400 FM 3452 . . _ g ©§§RTOFGR§MI yAPPEALS

PALESTINE, TEXAS 75803 -

§§§§ §§§§§§, ©§§§°<

COURT OF CR1M1NAL APPEALS ._
P. O. BOX 12308,CAP110L STATION
AUSTIN, TEXAS 78711

 

SHARoN mm _ ` _ Ref. eause#1408898
PEM cause#1438396
ABEL AcosTA
TIEEZ""'_'

MAY 18 ,2015

On Nov. 18 ,2013 while attendlng therapy for my condition after suffering a
stroke, 1 received a phone ca11 from a police 6ff1cer who advised me 1 had a
warrant for my arrest. He asked me if 1 was home and 1 told him no 1 wasn 't and
what address was he calling me from. He told me he was at 5706 Northridge and 1
.told him that wasn 't my house but my grandfathers house. The officer then asked
me how long it would take me to get there and 1 told him about 45 minutes. When
1 arrived at the above stated address, and departed my vehicle, the officers
came out from the house and informed me that 1 was under arrest for assault of
a family member. 1 was then placed in the squad car and taken to city jail for
(3) days, and then transferred to Harris County Jail. 1 was advised of (3) charges
against me:

1). Assault of a family member

2). Felony poss. of a weapon
3). Felony poss. of a controlled substance

1 remained in Harris County Jail for approx. a year fighting these charges. My
Attorney was R. P. (Skip) Cornelius. This man was telling me to sign a plea bargain
the whole time while telling my mother he was going to get the charges dropped.

The officers only had an arrest warrant and no search warrant. Either way, the
residence was not mine. 1 had gone by there that morning after going to the phar-
macy to get my prescriptions filled to see my grandfather for a bit before going
to therapy. When 1 left 1 forgot my prescriptions and they were placed in a bed-
room for safe keeping until 1 came back for them. The police, without a search
warrant, found items in that house and because my medication bottles were in the
same room they found the other items, 1 was charged .erroniously.

While detained at Harris County 1 continually brought these facts up to my
attorney. 1 also kept asking about the D. A.' s evidence and my attorney said,
"they ain 't gotta show me '1 finally wrote the D. A. myself, as a result
two of my charges was dropped.-

After speaking to the D.A. in court 1 was told that the gun was a 45 cal. and
there were two packets of drugs; one amphetamine and one cocaine. 1 pointed out
the fact that 1 was a disabled right handed person, how was 1 gonna use a gun?
And also the police didn' t have a search warrant. 1 was told they had photo' s.

1 said 1 wanted to see finger prints or something proving those things were mine.

-:¢1-

My attorney advised me at that time to take the eight years cause if we go to
trial my past record of (1) felony and (6) misdemeanors would aid in getting me
more time as circumstantial leading to probability. l found out also that my a
court appointed attorney had asked my mother to get me to take the eight years
or face more time in prison. He continually advised me to sign-sign-sign or my
past would get me more time, regardless Qf whether or not l was guilty.

Finally, on Oct. 24,2014, feeling like l had no other choice l signed for the
eight years. After getting to prison on Feb. 23,2015, l received a communication
from the D.A.'s office-(Mr. Bax), informing me that they had determined there
were no finger prints of mine found regarding cause #1408898,orz#1438396g§HeeSaid,j
that my attorney of record for the defense Should address the matter of illegal
conviction in the 262nd District court due to the fraudulant evidence and as l
consider it- coercion by court appointed officials.

l have filed a post-conviction 11.07 writ on March 19,2015. l pray my situa-
tion be looked upon in a timely and reasonable manner, So that an injustice can
be nade right.

So the court knows, I'am Still disabled to the point that l cannot write. All
my correspondence is being done with the assistance of some caring associates
l here in prison. l pray fervently for the courts mercy and understanding in this
very important matter, with the hope they'll correct an incorrect action.

Respectfully submitted,

C.\X \c,

Reginald Hagan #1962892